DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
 
Claim Status
Claim 1 is amended. Claims 2-4, 6, 10, 15, and 16 are cancelled. Claims 8, 9, 13, and 14 are withdrawn due to an earlier restriction requirement.
Claims 1, 5, 7, 11, and 12 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 04 January 2021, with respect to the rejection(s) of claim(s) 1, 7, 11, and 12 under USC 103 over Monnier as evidenced by Przybylski have been fully considered and are persuasive. Monnier does not teach pretreatment by filtering the combined tall oil and canola oil feedstock. Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the Remarks that the teaching of Marker that filtration is a possible means for removing contaminants is not a teaching or suggestion about the claimed filtration step.
In response, the Examiner respectfully disagrees. Marker teaches similar renewable oils including tall oil and canola oil (column 2, lines 26-27), and teaches that the contaminants in such oils can be removed in a pre-treatment step (column 3, lines 10-16), where the pretreatment step can be filtration (column 3, line 36). Thus, Marker teaches the claimed pretreatment step of filtration of renewable feeds which can be applied to the feedstock of Monnier which comprises both tall oil and canola oil, as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al. (US 5,705,722) as evidenced by Przybylski (Canola Oil: Physical and Chemical Properties) and in view of Marker et al. (US 7,982,079).
With regard to claims 1, 7, and 12, Monnier teaches conversion of biomass (renewable) feedstock to hydrocarbons (column 2, lines 44-49) comprising hydroprocessing a feedstock which is a blend of tall oil and plant oils containing substantial amounts of fatty acids (column 1, lines 65-66), where the feedstock comprises 50 to 90% tall oil and 10-50% plant oil (column 10, claim 9). Monnier further teaches that the tall oil comprises 52 wt% fatty acids with the remainder being other components (column 4, lines 6-8) and that the plant oil is canola oil (column 10, claim 7). This is equivalent to the mixture of plant oils and tall oil fatty acids of instant claim 7. Przybylski teaches that the composition of canola oil is known to be 94.1 to 99.1% triglycerides, and 0.4 to 1.2% free fatty acids (page 3, Table 4). The range of free fatty acids and triglycerides in the combined feedstock can thus be calculated to be 26.6 to 47.4% free fatty acids, 9.9 to 49.55% triglycerides, and 26.35 to 42.7% remaining other components from the tall oil. When the amount of triglycerides is 26.36 to 49.55% triglycerides, the remainder of the feed other than the fatty acids is predominantly triglycerides. This is within the range of 20 to 50 wt% free fatty acids, and overlaps the range of the remainder being predominantly triglycerides, of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Monnier also teaches that the catalyst includes nickel on alumina (column 8, line 42) (instant claims 1 and 12). While Monnier does not specifically teach that the process is a hydrodeoxygenation process, Monnier teaches converting a feed comprising free fatty acids to a product comprising hydrocarbons (column 2, lines 44-49). One of ordinary skill in the art would understand that the process would comprise hydrodeoxygenation in order to form hydrocarbons from an oxygenated feedstock, which is taught by Monnier, absent any evidence to the contrary. 
Monnier does not specifically teach pretreating the mixture of tall oil and canola oil by filtration before hydroprocessing.
Marker teaches a process for producing hydrocarbons from renewable feedstocks including fatty acids (column 1, lines 8-12) where the feed can include tall oil and canola oil (column 2, lines 26-27) Marker further teaches that it is known that the renewable feedstocks generally contain a variety of impurities, where pretreatment is performed to remove as much of the contaminants as possible, and specifically where filtration can be employed (column 3, lines 10-16, line 36). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of filtration of the combined feedstock comprising tall oil and canola oil before the hydroprocessing of Monnier, because Monnier and Marker each teach hydroprocessing of renewable feedstocks which include tall oils and canola oil, and Marker teaches that renewable oils often contain impurities which should be removed by a pretreatment, where the pretreatment can include filtration (column 3, lines 10-16, 36).
	With regard to claim 11, Monnier teaches above that the tall oil comprises 52 wt% fatty acids with the remainder being other components (column 4, lines 6-8) and that the plant oil is canola oil (column 10, claim 7) and Przybylski teaches that the composition of canola oil is known to be 94.1 to 99.1% triglycerides, and 0.4 to 1.2% free fatty acids (page 3, Table 4). The range of free fatty acids and triglycerides in the combined feedstock can thus be calculated to be 26.6 to 47.4% free fatty acids, 9.9 to 49.55% triglycerides, and 26.35 to 42.7% remaining other components from the tall oil. When the amount of triglycerides is 26.36 to 49.55% triglycerides, the remainder of the feed other than the fatty acids is predominantly triglycerides. This overlaps the ranges of 20 to 40 wt% free fatty acids and a remainder being predominantly triglycerides of instant claim 11. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al. (US 5,705,722) as evidenced by Przybylski (Canola Oil: Physical and Chemical Properties) and in view of Marker et al. (US 7,982,079, Marker I below) as applied to claim 1 above, and further as evidenced by Marker et al. (US 2009/0321311, Marker II below).
	With regard to claim 5, Marker I teaches that the impurities include metals, phosphorus, and solids (column 3, lines 12-14).
	Marker I does not explicitly teach that the phosphorus includes phospholipids. However, Marker II teaches the same renewable feeds including tall oil and canola oil (paragraph [0009]) and teaches that phosphorus is present in the form of phospholipids (paragraph [0010]). Thus, one of ordinary skill in the art would understand that the phosphorus of Marker I includes specifically phospholipids, because Marker I and Marker II both teach phosphorus in renewable oils including tall oil and canola oil, and Marker II teaches that it is known that the phosphorus includes phospholipids, as claimed, absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772